Citation Nr: 1633159	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decisions issued by RO. 

The Veteran testified before the undersigned in a June 2016 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010). A transcript of the hearing is included in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The symptoms of the Veteran's MDD and PTSD are indicative of no greater than occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.

2. Abdominal distention, nausea, reflux, constipation, and frequent episodes of bowel disturbance with abdominal distress are the symptoms associated with the GERD with IBS. Material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health is not demonstrated.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for MDD and PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2015). 

2. The criteria for a rating in excess of 30 percent rating for GERD with IBS are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in December 2011 and July 2012. The claims were last adjudicated in April 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

The Board notes that evidence has been added to the electronic record since the April 2016 supplemental statement of the case (SSOC) without a waiver of RO jurisdiction. This evidence consists of treatment records from a private facility dated through July 2016. The findings in these additional treatment records are redundant of findings from this facility in December 2011 and February 2012. The additional evidence does not require review by the RO prior to adjudication by the Board.

In addition, the Veteran was afforded multiple VA examinations in connection with her claims for increased ratings for her MDD and PTSD and GERD with IBS. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

MDD and PTSD

The rating of the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9434. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). 

The Board has examined the record and finds that the preponderance of the evidence is against the assignment of a rating in excess of 70 percent for the Veteran's MDD and PTSD and the appeal will be denied.

The December 2011 report of VA fee-basis examination documents the Veteran's complaint of difficulties with sleep. She reported that prescribed medication did not provide relief as she awoke frequently during the night in a disoriented state. She averaged approximately four hours of sleep per night. She also experienced constant nightmares of her experiences in Iraq. She also had flashbacks that are triggered by anger. She complained of occupational dysfunction in that she was easily irritated with ignorance of other people at work which caused struggles in her dealing with the general public. Further, she complained that her problems with anger, irritation and low frustration tolerance began after her period of service. She reported experiencing daily depression and anxiety and experienced feelings of worthlessness, hopelessness and low self-esteem.

She had social dysfunction and did not like to be around family, friends or screaming babies (i.e., she preferred social isolation). She complained of significant problems with her memory and paying attention. In public she preferred to sit where she could see everything (scan the room and size people up to see if they were a problem) but she avoided a lot of public areas. She carried a little switch blade for protection and did not feel comfortable if she did not have protection. The severity of her symptoms was severe and she experienced her symptoms constantly and continuously. She concluded that her MDD and PTSD affected her total daily functioning resulting in relationship and work impairments. She reported a history of violent behavior described as constant yelling and a readiness to fight at all times but she had no target, plan or intent. She denied any history of suicide attempts.

On mental status examination, she was oriented and appearance, hygiene and behavior were appropriate. She maintained good eye contact during the examination. Her mood was depressed and her affect was congruent with her mood. Communication and speech were within normal limits but she showed impaired attention and/or focus, struggling to sustain attention and focusing on presented information. She experienced panic attacks, less than once per week, that were elicited with stress, anger and anxiety. There were signs of suspiciousness but no report of a history of delusions. She complained of occasional hallucinations but on examination, no hallucinations were observed. She demonstrated obsessive - compulsive behavior that interfered with routine activities. Her thought processes were impaired as she had confusion, slowness of thought and difficulty understanding directions. Judgment was not impaired and abstract thinking was normal. Memory was impaired to a mild degree (i.e., she forgot names of things, directions, recent events). Suicidal ideation and homicidal ideation was absent.

A GAF score of 55 was assigned for the Veteran's MDD and PTSD. The psychologist concluded that the Veteran's MDD and PTSD was productive of  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care and normal conversation. 

The August 2012 report of VA fee-basis examination reflects that the Veteran's MDD and PTSD was productive of  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care and normal conversation. Symptoms of the Veteran's MDD and PTSD included depressed mood, anxiety, suspiciousness, panic attacks (more than once per week), chronic sleep impairment, impairment of short and long term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, obsessional rituals which interfere with routine activities, impaired impulse control and persistent danger of hurting self or others. The psychologist advised the Veteran to seek follow-up treatment but noted that the Veteran did not appear to pose any threat of danger or injury to herself or others. 

The April 2015 report of VA examination reflects that there was some symptom exaggeration in that the Veteran displayed intermittent leg shaking, and she was tearful at odd times during the evaluation, which was not consistent with her demeanor and presentation at her VA treatment appointments. The psychologist concluded that the MDD and PTSD were productive of occupational and social impairment with reduced reliability and productivity.

The Veteran had been married for the past 6 years. She reported that she had difficulty controlling her temper at her job and had resultant decreased job performance. She worked as a teller/member service representative for a financial service institution. She was closest to her husband and otherwise did not socialize with family or friends. She worked full-time but denied having any hobbies or doing things for fun or enjoyment. She reported that she drank alcohol on occasion (once per month) to the point of intolerance that embarrassed her husband. 

She reported that her typical mood was anger. She is extremely irritable and complained of problems with sleep. She had bad thoughts about hurting those she loved and did not care about people anymore. She denied having any recurrent thoughts about death or dying. She reported problems with memory, concentration, and focus. Her husband's biggest complaint about her was that she got upset about insignificant things and could not let small things go. Symptoms of her MDD and PTSD included depressed mood, chronic sleep impairment, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.

On mental status examination, she was appropriately groomed, cooperative and maintained appropriate eye contact. Her thoughts were logical and goal directed and without evidence of hallucinations or delusions during the interview. Her speech was coherent and of normal rate and volume and her activity level was unremarkable. Her mood varied but it was appropriate to content. The Veteran did not report suicidal ideation, plan, or intent. She was oriented and her knowledge and judgement were good as assessed during the evaluation. Her recall was moderate. Other symptoms attributable to her psychiatric disorder included irritability/anger, appetite variability and feelings of worthlessness.

For the appellate period, the evidence demonstrates that the Veteran's MDD and PTSD symptomatology is productive of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships, and is adequately contemplated by the assigned 70 percent rating. 

As the U.S. Court of Appeals for the Federal Circuit explained, evaluation under 
§ 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed in DC 9434 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the context of determining whether a higher 100 percent disability evaluation is warranted, the DC requires not only the presence of certain symptoms but also that those symptoms have caused total occupational and social impairment -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment ..." Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9434. 

The preponderance of the evidence is against finding that the Veteran's MDD and PTSD caused total occupational and social impairment, particularly given the fact that the Veteran has not demonstrated total impairment, and she had none of the symptoms listed in the exemplar criteria for a 100 percent rating. She has been married for over 6 years, establishing that she can maintain relationships. While she reported that she had difficulty controlling her temper at work resulting in decreased job performance, she was employed full-time as a teller/member service representative for a financial service institution. She has never exhibited gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. Though she reported that she had bad thoughts about hurting those she loved and did not care about people anymore, the examining psychologist concluded that the Veteran did not appear to pose any threat of danger or injury to herself or others.  At all times her thought processes were logical and goal directed and without evidence of hallucinations or delusions. She was oriented in all spheres. She reported problems with memory, concentration and focus and she did have moderate deficiency with recall; however, her knowledge and judgement were good. There was no bizarre or psychotic thought content. In short, she does not have the constellation of symptoms indicative of the more severe disability. Thus, the Board finds that a 100 percent rating is not warranted.




GERD with IBS 

The Veteran alleges that her GERD with IBS meets the criteria for a higher rating. The Board has examined the record and finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's GERD with IBS and the appeal will be denied. 

The rating for the Veteran's GERD with IBS has been assigned pursuant to Diagnostic Code 7346-7319. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27. Here, the hyphenated diagnostic code indicates that the Veteran's GERD with IBS is rated as hiatal hernia (DC 7346). A 30 percent evaluation contemplates hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is assigned for hiatal hernia manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114.

The December 2011 report of VA fee-basis examination reflects the Veteran's complaint that her GERD with IBS caused chronic constipation and daily abdominal pain and bloating. She had no nausea and vomiting, diarrhea or alternating diarrhea and constipation. She reported that her abdominal distress pain and cramps occurred more than two thirds of the year and she experienced her symptoms approximately 5 to 7 times per week. She could not perform her daily functions during the flare-ups of abdominal distress. Water, a diet high in fiber content and elimination of fried foods provided some relief.

Examination of the abdomen revealed no evidence of striae on the abdominal wall or distention of superficial veins. There was no evidence of ostomy, or tenderness to the abdomen or flank on palpation. There were no palpable masses. There was no evidence of splenomegaly, ascites, or ventral hernia. There was no evidence of liver enlargement or aortic aneurysm. No intestinal fistula was noted on examination.

The Veteran stated that the abdominal pains always come when she runs and that they are always eased when she can have a bowel movement. She did not have diarrhea and did not alternate constipation with diarrhea. Her problem was constipation. 

The examiner concluded that the GERD with IBS did not cause anemia and there were no findings of malnutrition.

The July 2012 report of VA fee-basis examination reflects that symptoms of the Veteran's GERD with IBS included reflux and weekly occurrence of alternating diarrhea and constipation. The physician concluded that the GERD with IBS was currently asymptomatic and found that the Veteran's GERD with IBS was not severe enough to impair her ability to work. 

The April 2015 report of VA examination reflects the Veteran's complaint that she experienced abdominal bloating, constipation and pain. She stated that it felt like a knife was stabbing her in the stomach. Signs and symptoms attributable to her GERD with IBS included abdominal distension (chronic bloating), nausea with abdominal cramping and constipation. She complained of frequent episodes of bowel disturbance with abdominal distress and reported that she experienced severe cramp and pain, daily associated with her GERD with IBS. She experienced no weight loss, malnutrition, complication or other general health effects attributable to her GERD with IBS. The examiner concluded that the Veteran's GERD with IBS did not impact her ability to work. 

For the appellate period, the evidence demonstrates that the Veteran's GERD with IBS is manifested by abdominal distention (chronic bloating), nausea, reflux, constipation, and frequent episodes of bowel disturbance with abdominal distress, and is adequately contemplated by the assigned 30 percent rating. The Veteran has not demonstrated material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health. Indeed, the December 2011 report of VA fee-basis examination documents that the Veteran's GERD with IBS did not cause anemia and there were no findings of malnutrition. The April 2015 report of VA examination reflects that the Veteran experienced no weight loss, malnutrition, complication or other general health effects attributable to her GERD with IBS. Thus, a higher rating is not warranted. Additionally, esophageal stricture, spasm of esophagus or an acquired diverticulum of the esophagus are not demonstrated; thus, a higher rating under those diagnostic codes is not warranted. Further, the Veteran has not demonstrated any other disorder of the digestive system that would warrant assignment of a higher rating under the appropriate diagnostic code.

During the June 2016 hearing, the Veteran's representative argues that the GERD and IBS should be evaluated separately and assigned separate ratings if possible. However, regulations provide that ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture. See 38 C.F.R. §§ 4.113, 4.114 (2015). Accordingly, ratings cannot be assigned separately for the GERD and IBS.
 
The preponderance of the evidence is against assignment of a rating in excess of 30 percent for the GERD with IBS.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

Extraschedular

The Board has considered whether referral for extraschedular evaluations is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's MDD and PTSD and her GERD with IBS is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's MDD and PTSD is manifested by depressed mood, anxiety, suspiciousness, panic attacks (more than once per week), chronic sleep impairment, impairment of short and long term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, obsessional rituals which interfere with routine activities and impaired impulse control. The degree of impairment and symptoms are included in the criteria found in the rating schedule for the MDD and PTSD. The Veteran's GERD with IBS is manifested by abdominal distention (chronic bloating), nausea, reflux, constipation, and frequent episodes of bowel disturbance with abdominal distress. The impairment and symptoms are included in the criteria found in the rating schedule for his disability. Because the schedular rating criteria is adequate to rate the MDD and PTSD and GERD with IBS, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from her disability with the pertinent schedular criteria does not show that her service-connected MDD and PTSD and GERD with IBS at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The occupational and social impairment caused by the Veteran's MDD and PTSD and the abdominal distention (chronic bloating), nausea, reflux, constipation, and frequent episodes of bowel disturbance with abdominal distress of the Veteran's GERD with IBS are specifically contemplated by the criteria discussed above, including the effect of the Veteran's MDD and PTSD and GERD with IBS on her occupation and daily life. In the absence of exceptional factors associated with the MDD and PTSD and GERD with IBS, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised. In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of her service-connected disabilities, and in fact she is currently employed full-time as a teller/member service representative for a financial service institution. Thus, the Board finds an inferred claim for TDIU has not been raised.


ORDER

A rating in excess of 70 percent for MDD and PTSD is denied.

A rating in excess of 30 percent for GERD with IBS is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


